Citation Nr: 0610819	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral cataracts, 
postoperative, secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from July 1959 to July 1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

This case has previously come before the Board.  In June 
2005, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

This case has previously come before the Board.  In June 
2005, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDING OF FACT

Disability due to bilateral cataracts, postoperative,  are 
not attributable to a service connected disease or injury.

CONCLUSION OF LAW

Bilateral cataracts, postoperative, are not proximately due 
to or the result of service-connected disease or injury.  38 
C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In November 2003, the veteran was 
sent VCAA notification.  This notice post-dated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the September 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  The claimant was provided 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in 2003.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  There 
are VA and private examination reports of records.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Factual Background

Service medical records reflect myopia.  A May 1965 
examination report shows the eyes were normal.  
Ophthalmologic examination was normal.  The report notes 
defective vision, correctable.  It was noted that he had 
glasses for 11 years, the prescription for which had been 
changed 1 year earlier.  A June 1966 report shows the eyes 
were normal.  Myopic astigmatism was noted.  In May 1967, 
blurred vision with a prescription was noted.  No ocular 
pathology was noted. In August 1969 the diagnosis was 
compound myopic astigmatism.  The impression in February 1971 
was astigmatic myope.  A June 1973 shows the eyes and 
ophthalmoscopic was normal.  On examination, the impression 
was vision decrease consistent with lens changes.  An August 
1974 report shows the eyes were normal.  Numerous vitreous 
floaters were noted in May 1977.  Myopic astigmatism was 
noted.  In August 1978, no problems with current glasses were 
noted.   In May 1979, the diagnosis was myopic astsigmatism.  
A May 1979 ophthalmology referral slip notes a decrease in 
visual acuity, etiology unknown.  The provisional diagnosis 
was macular degeneration.  The June 1979 separation 
examination report shows the eyes were normal.  The report 
notes a visual defect was corrected with glasses.  His eyes 
were assigned a profile of "1."  

On VA examinations in October 2001, the eyes were essentially 
symmetrical.  No evidence of lid edema, ptosis, or lid lag 
was noted.  The sclera were without icterus or discoloration 
and there was no evidence of significant scleral infection.  
The diagnoses were corneal transplant of the right eye and 
bilateral pseudophakia of the bilateral scleral buccal.  

A September 2002 VA treatment record reflects an assessment 
of added prism, significant refractive change right eye.  
Records in August 2001 reflect diagnoses of diabetic 
retinopathy and retinal detachment; he underwent a corneal 
transplant.  

On VA examination in December 2003, the diagnoses were 
corneal graft right eye choroidal detachment, 8-10 scleral 
buckles, pars plana vitrectomy left eye, pseudophakia, both 
eyes, and diplopia in all fields of gaze including straight 
ahead.  The examiner noted the veteran wore a frosted lens.  
Strabismic surgery was noted to have been considered, but 
that there had been too much scleral scar tissue to proceed.  

A private August 2003 record notes a 20-year history of 
vertical diplopia.  The record notes he first became aware of 
it after cataract extraction in 1980.  

Criteria & Analysis

The veteran has claimed service connection for cataracts as 
secondary to his service-connected diabetes and/or 
hypertension.  He has not claimed direct service connection, 
and thus, the Board will not consider direct service 
connection.  In that regard, the Board notes that there is no 
evidence that cataracts were present in service, and the 
service medical records do not show cataracts.  To the extent 
that an examiner noted a relationship to myopia, the Board 
remanded for the AOJ to adjudicate an inextricably 
intertwined issue.  The issue was adjudicated, denied and the 
veteran did not appeal.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term "disability" 
as used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, shall be 
compensated.  The Court concluded that, "... pursuant to § 
1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a service-connected 
disability.  In that case, all symptomatology resulting from 
the secondary disorder will be considered in rating the 
disability.  The second instance is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that cataracts are related to service- connected diabetes 
mellitus or hypertension.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that cataracts are not related 
to diabetes.  Rather, cataracts are due to myopia.  The 
December 2003 VA examiner specifically stated the veteran's 
multiple eye problems were not due to diabetes or 
hypertension, but instead, related to a high degree of 
myopia.  Such evidence is far more probative than the 
veteran's unsupported lay opinion.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER
Service connection for bilateral cataracts, postoperative, 
secondary to service-connected diabetes mellitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


